DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on July 12, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 3-6 and has canceled claims 1-2.  
Claims 3-6 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 have been amended to include the phrases “from an x-axis”, and “from an y-axis” are confusing and indefinite since it is not clear how do these x-axis and y-axis are defined.  For the purpose of examination, these axes are arbitrarily defined.  Such as defining line connecting the beam-splitting diagonal of the polarization beam splitter and the center of the recording medium as x-axis and the line connecting the two centers of the mirrors as y-axis.  However proper clarification and correction are required.  
The amended phrase “the “A” light ray and the “B” light ray are rotated about a z-axis” that is confusing and indefinite.  One skilled in the art would understand that the “A” light ray and “B” light ray are respectively reflected by a wedge prism mirror.  Reflection of light ray is not generally regarded as “rotation” of the light ray.  
Claim 6 has been amended to include the phrase “position adjustment … is performed using return lights” that is confusing and indefinite since it is not clear the “returning lights” are referred to what and how are these lights being generated?  The scopes of the claims are therefore confusing and indefinite.  For the purpose of examination, this phrase is being interpreted as any “returning” light in the recording arrangement.  Clarifications and correction are required.   
Claims 4 and 6 inherit the rejections from their respective based claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Sasao et al (US 2007/0072089 A1) in view of the US patent application publication by Nagayoshi et al (US 2014/0043952 A1). 
Claim 3 has been significantly amended to necessitate the grounds of rejection.  
Sasao et al teaches a holographic recording apparatus that is comprised of a laser light source (21, Figure 2), a wave plate serves as the first half-wave plate (23, Figure 2), that controls a polarization direction of the light emitted from the laser light source, a polarization beam splitter (24) that reflects S-polarized light to emit S-polarized light as an “A” light ray, and to transmit P-polarized light to emit P-polarized light as a “B” light ray with respect to the light beam passing through the first half-wave plate (23) and splits the light beam into two directions, (please see paragraphs [0051] to [0054]).  Sasao et al teaches the apparatus is further comprised of a first mirror (26) that reflects the “A” light ray to a recording medium (10), and a second mirror (27) that reflects the “B” light ray to the recording medium (10).   Sasao et al teaches that a second half-wave plate (25) that polarizes the “B” light ray into a S-polarized light that the second mirror (27) is to reflect the S-polarized light polarized by the second half wave plate (25) that the recording medium is irradiated with the light ray reflected by the first mirror (26) and the light ray reflected by the second mirror (27).  
This reference has met all the limitations but it does not teach explicitly that the first mirror and the second mirror are first wedge prism mirror and a second wedge prism mirror.  Nagayoshi et al in the same field of endeavor teaches a holographic recording apparatus wherein a wedge prism mirror (91, Figures 11 and 12A-12B), is used to direct the recording light toward the recording medium (100).  As shown in Figures 12A and 12B, the wedge prism mirror is capable of changing the output luminous flux diameter in response to the angle of incidence of the beam, (please see paragraph [0081]).  It would then have been obvious to one skilled in the art to apply the teachings of Nagayoshi et al to modify the mirrors to replace with wedge prism mirrors for the benefit of allowing the beam diameters of the recording lights to be changed.  
Claim 3 has been amended to include the phrase “the recording medium is inclined by a fixed angle from an x-axis”.  This phrase is rejected under 35 USC 112, second paragraph, for the reasons stated above.  For the purpose of examination, the x-axis is being interpreted as the line connecting the beam splitting diagonal of the polarization beam splitter and the center of the recording medium.  Figure 2 of Sasao et al teaches, as demonstrated below, that the recoding medium (10, Figure 2) has a fixed inclined angle from an x-axis.  

    PNG
    media_image1.png
    468
    687
    media_image1.png
    Greyscale


Sasao et al further teaches, with respect to the amendment, that the “A” light ray and the “B” light ray are both inclined with an angle from a y-axis, that the y-axis is perpendicular to x-axis.  Furthermore, the “A” light ray and the “B” light ray are reflected and therefore appears to be rotated about a z-axis, which is perpendicular to the x-axis and the y-axis as a center of a rotation.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasao et al and Nagayoshi et al as applied to claim 3 above, and further in view of the US patent application publication by Tsukagoshi et al (US 2006/0013103 A1).
Claim 4 has been amended to necessitate the new grounds of rejection.  
The hologram recording device taught by Sasao et al in combination with the teachings of Nagayoshi et al as described in claim 3 above.  
With regard to amended claim 4, these references do not teach explicitly that the positional relationship among the polarizing beam splitter, the recording medium, the first wedge prism mirror and the second wedge prism mirror forms a rhombus in a plan view.  
Sasao et al in light of Nagayoshi et al do not teach such explicitly.  Tsukagoshi et al in the same field of endeavor teaches a holographic recording apparatus that is comprised of a polarization beam splitter (13, Figure 7), a recording medium (10), and two mirrors (17 and 18) that are arranged in a plane view as a rhombus wherein the first side of the rhombus is defined by the first mirror (17) and the polarization beam splitter (13) and a second side of the rhombus is defined by the second mirror (18) and the recording medium, wherein the first side and second side are parallel to each other, (please see demonstration below).  

    PNG
    media_image2.png
    740
    700
    media_image2.png
    Greyscale


It would then have been obvious to one skilled in the art to apply the teachings of Tsukagoshi et al to modify the holographic recording apparatus to have the positional arrangement formed as of a rhombus for the benefit of allowing the holographic recording apparatus comprises specific geometric arrangement.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Sasao et al (US 2007/0072089 A1) in view of the US patent application publication by Nagayoshi et al (US 2014/0043952 A1).
Claim 5 has been amended significantly to necessitate the new grounds of rejection.  
Sasao et al teaches a holographic recording apparatus that implicitly includes a method for holographic recording, wherein the method is comprised of step of splitting light beam emitted from a laser light source (21, Figure 2) into S-polarized light and P-polarized light wherein the P-polarized light is being converted to S-polarized light via a wave plate (25), the step of reflecting the two S-polarized lights by a first and second mirrors (26 and 27) respectively, and the step of irradiating a recording medium (10) with a first light ray reflected by the first mirror (26) and a second light ray reflected by the second mirror (27), wherein the first and second light rays interfere with each other in the recording medium to form interference fringes and the recording medium is exposed by the interference fringes to form a hologram, (please see Figure 5 and paragraphs [0051] to [0054]).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the first mirror and the second mirror are first wedge prism mirror and a second wedge prism mirror.  Nagayoshi et al in the same field of endeavor teaches a holographic recording apparatus wherein a wedge prism mirror (91, Figures 11 and 12A-12B), is used to direct the recording light toward the recording medium (100).  As shown in Figures 12A and 12B, the wedge prism mirror is capable of changing the output luminous flux diameter in response to the angle of incidence of the beam, (please see paragraph [0081]).  It would then have been obvious to one skilled in the art to apply the teachings of Nagayoshi et al to modify the mirrors to replace with wedge prism mirrors for the benefit of allowing the beam diameters of the recording lights to be changed.  
Claim 5 has been amended to include the phrase “the recording medium is inclined by a fixed angle from an x-axis”.  
This phrase is rejected under 35 USC 112, second paragraph, for the reasons stated above.  For the purpose of examination, the x-axis is being interpreted as the line connecting the beam splitting diagonal of the polarization beam splitter and the center of the recording medium.  Figure 2 of Sasao et al teaches, as demonstrated below, that the recoding medium (10, Figure 2) has a fixed inclined angle from an x-axis.  

    PNG
    media_image1.png
    468
    687
    media_image1.png
    Greyscale


Sasao et al further teaches, with respect to the amendment, that the two S-polarized lights are both inclined with an angle from a y-axis, that the y-axis is perpendicular to x-axis.  Furthermore, the two S-polarized lights are reflected and therefore appears to be rotated about a z-axis, which is perpendicular to the x-axis and the y-axis as a center of a rotation.  


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasao et al and Nagayoshi et al as applied to claim 5 above, and further in view of the US patent application publication by Tsukagoshi et al (US 2006/0013103 A1) and US patent application publication by Ayres et al (US 2020/0159030 A1).
The holographic recording method taught by Sasao et al in combination with the teachings of Nagayoshi et al as applied to claim 5 recited above. 
With regard to amended claim 6, as shown in Figure 2, the interference fringes plane is formed in parallel to an x-z plane.  
Claim 6 has been amended to include the phrase “the positional relationship among the element that splits the light beam into two S-polarized lights, the recording medium, and the first and second wedge prism mirrors formed a rhombus in a plane view.  
Sasao et al in light of Nagayoshi et al do not teach such explicitly.  Tsukagoshi et al in the same field of endeavor teaches a holographic recording apparatus that is comprised of a polarization beam splitter (13, Figure 7), a recording medium (10), and two mirrors (17 and 18) that are arranged in a plane view as a rhombus wherein the first side of the rhombus is defined by the first mirror (17) and the polarization beam splitter (13) and a second side of the rhombus is defined by the second mirror (18) and the recording medium, wherein the first side and second side are parallel to each other, (please see demonstration below).  

    PNG
    media_image2.png
    740
    700
    media_image2.png
    Greyscale


It would then have been obvious to one skilled in the art to apply the teachings of Tsukagoshi et al to modify the holographic recording apparatus to have the positional arrangement formed as of a rhombus for the benefit of allowing the holographic recording apparatus comprises specific geometric arrangement.  

These references further do not teach explicitly to include the amended phrase “position adjustment of the polarization beam splitter, the first wedge prims mirror, the second wedge prism mirror or the recording medium is performed using return light”.  Ayres et al in the same field of endeavor teaches a recording device that is comprised rotating carriers that allow the signal mirror (520) and reference mirror (530) be rotated respectively, (please see paragraph [0069]), so that the incident angle of the signal beam and the incident angle of reference beam on the recording medium (545-a) that is interposed between recording prisms (555-a and 560-a).  It would have been obvious to one skilled in the art to apply the teachings of Ayres et al to include rotating carriers for the first and second mirrors as position adjustment of an element for the benefit of allowing the incident angles of the first light ray and the second light ray incident on the recording medium to be adjusted to allow different holograms be recorded. 
The phrase concerning the “retuning lights” is rejected under 35 USC 112, second paragraph, for the reasons stated above.  Sasao et al teaches to use photodetectors (31, Figure 2) to monitor the light beam transmitting through the holographic recording medium (please see paragraph [0055]).  In light of the disclosure of Ayres et al, the rotation of the mirrors or positions of the mirrors may affect the reverse optical path of the lights (or returning lights) from the recording medium to the splitting of the lights at the polarization beam splitter.  The adjustment of the rotation of the mirrors therefore may be controlled by the tracing back of the optical paths of the recording lights.  
Response to Arguments
Applicant's arguments filed on July 12, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection stated above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872